It is not my Purpose to try to add anything to the opinion of Judge HALL, as I regard his conclusions *Page 488 
well supported by authorities and by cogent argument; but it may not be improper for me to express my view upon the interpretation of the instruments sought to be probated. In my judgment the language of the letter is not testamentary in character. I find nothing in the face of the instruments to indicate a testamentary purpose. Such purpose can only be inferred from the facts of the death of Vanlaw some four months thereafter, and that the letter and note were not delivered or presented for acceptance. To my mind it is clear from the instruments it was not a posthumous donation or gift. Nearly, if not all, the authorities are to the effect that parol testimony cannot be resorted to for the purpose of establishing such a character. In some of the cases cited there is an indorsement on the envelope or wrapper, such as "will," "codicil," and the like. In most of these cases some such expression as, "It is my wish or desire that you have," "wish to give you." These terms indicate a purpose to give in the future, and not a present purpose. The question in such cases then arises, is it the purpose to give in view of or after death? In such cases the instruments do not answer the question with certainty, and hence facts aliunde the instruments are resorted to in order to determine the intent of the deceased as to when it shall be effective. There is no word indorsed on the envelope in this case indicating that a will is inclosed. Upon picking up the letter one would not expect upon reading the indorsement "Notes" to find a will. Upon opening and finding a note a will would not yet be suggested to the mind. In reading "accept this" suggests that the maker's purpose was to present for acceptance, and a present purpose is at once conveyed. It is not the language of a wish to give in the future; the doubt raised is that it was not actually presented for acceptance, and that some months thereafter the maker died. The doubt is not raised by the instrument itself but by aliunde facts. The posthumous intent so raised contradicts the clear and manifest meaning of the letter. The statute provides wills must be in writing. To be a will it must be a purpose to dispose of property after death. An instrument which does not do so is not a will. If it is clear from the instrument that such disposition is not made, that ends the inquiry. If the language is doubtful as to whether this is a testamentary purpose, inquiry may be prosecuted and other sources examined to find the true intent of the language used in the instrument. The inclosed note is payable fifteen after. This is payable on demand as we interpret it; and must be presented to the donor for payment, and is so indicated by the instruments themselves, That the note was not delivered is no more evidence of a testamentary intent than the presumption that its delivery was delayed, or that the maker had recanted his generous purpose. It was not delivered for some reason, and, if the deceased could speak, he might give a very cogent reason for not presenting or delivering the note. I believe to give the statute of wills the construction contended for in order to probate these instruments as a will would open the door too wide for fraud and defeat a wise and just law which wisdom, from experience, has adopted.
If the rule is to prevail that the instruments should be read together and construed as one instrument, I then think under the statute it cannot be admitted to probate. It is not attested as required by law. It is not wholly written by the testator, but is partly printed. If the letter is alone to be treated as the will, it gives nothing; if the word "this" refers to the note, then the note becomes part of the will, and is only a general legacy, which is created by the terms of the will to be carved out of the estate, and is the amount named in the will to be given. It is therefore necessary that the note be read as part of the will in order to make it the gift of anything, and, in thus making it part of the will, the will is of no effect because of the statute which requires the testator to write all of the will. As I understand this case, the rules with reference to incorporation are really unnecessary in disposing of the questions at issue. Incorporation must refer to some instrument then in existence. The instruments in this case, to constitute a will, must be considered as one instrument, and contemporaneous documents, making a whole. To make it a devise of anything, they must be so considered, and when so considered there is no will under the statute.